Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 1 of 6 Page ID #:649




    1 BAKER & HOSTETLER LLP
      Matthew C. Kane, Esq. (SBN 171829)
    2   Email: mkane@bakerlaw.com
      11601 Wilshire Boulevard, Suite 1400
    3 Los Angeles, CA 90025
      Tel: (310) 820-8800
    4 Fax: (310) 820-8859

    5 BAKER & HOSTETLER LLP
      Sylvia J. Kim, Esq. (SBN 258363)
    6   Email: sjkim@bakerlaw.com
      Transamerica Pyramid
    7 600 Montgomery Street, Suite 3100
      San Francisco, CA 94111
    8 Tel: (415) 659-2600
      Fax: (415) 659-2601
    9
        MCGUIREWOODS LLP
   10 Amy E. Beverlin, Esq. (SBN 284745)
          Email: abeverlin@mcguirewoods.com
   11 Kerri H. Sakaue, Esq. (SBN 301043)
          Email: ksakaue@mcguirewoods.com
   12 1800 Century Park East, 8th Floor
        Los Angeles, CA 90067-1501
   13 Tel: (310) 315-8200
        Fax: (310) 315-8210
   14
        Attorneys for Defendant
   15 OLD DOMINION FREIGHT LINE, INC.

   16
                              UNITED STATES DISTRICT COURT
   17
                             CENTRAL DISTRICT OF CALIFORNIA
   18
      TAI HANG and ROBERT CANALES,                 CASE NO. 5:21-cv-00287-JWH-KK
   19 on behalf of themselves and all others
      similarly situated,                          DEFENDANT’S RESPONSE TO
   20                                              PLAINTIFFS’ OPPOSITION TO
                    Plaintiffs,                    REQUEST FOR JUDICIAL NOTICE
   21                                              [Dkt. #21-1]
              vs.
   22
                                                   Date:     October 1, 2021
   23 OLD DOMINION FREIGHT LINE,                   Time:     9:00 a.m.
        INC., a Virginia corporation; and DOES     Crtrm.:   2
   24 1 to 100, inclusive,                         Judge:    Hon. John W. Holcomb

   25               Defendants.
   26

   27

   28

         DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE [Dkt.
                                               #21-1]
Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 2 of 6 Page ID #:650




    1        Defendant Old Dominion Freight Line, Inc. (“ODFL”) hereby submits the
    2 following response to Plaintiffs Tai Hang’s and Robert Canales’s Opposition to

    3 Request for Judicial Notice (the “RJN”) [Dkt. #21-1] submitted by ODFL in support

    4 of its Motion to Dismiss and/or Strike Portions of Plaintiffs’ Third Amended Class

    5 Action (FRCP Rule 23) Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) and/or 12(f)

    6 (the “Motion to Dismiss”) [Dkt. #20].

    7        In support of its Motion to Dismiss, ODFL asked the Court to take judicial
    8 notice of the following records of the Superior Court of the State of California, the

    9 California Legislature, and the California Department of Industrial Relations because
   10 their contents are not subject to reasonable dispute and they are capable of accurate

   11 and ready determination by resort to sources whose accuracy cannot reasonably be

   12 questioned:

   13        Exhibit A: Excerpts of the transcript of the Industrial Welfare Commission
   14                     (“IWC”) Public Hearing of June 30, 2000, available at URL
   15                     http://www.dir.ca.gov/IWC/PUBHRG6302000.pdf.
   16        Exhibit C: The Statement of Decision filed in the Superior Court of
   17                     California, County of Santa Clara, on September 20, 2011 in Case
   18                     No.: 1-08-CV-103426, 2011 WL 10366147 therein, entitled Brian
   19                     Driscoll, et. al. v. Graniterock Company.
   20        Exhibit D: The California Department of Industrial Relations, Enrolled Bill
   21                     Rep. on A.B. No. 3731 (1976) from the legislative history on Cal.
   22                     Lab. Code § 226.
   23        Exhibit E:   The Assembly Committee on Labor Relations, Analysis of A.B.
   24                     No. 3731 (1976) from the legislative history on Cal. Lab. Code §
   25                     226.
   26        Still, Plaintiffs oppose ODFL’s RJN on the grounds that (1) Exhibits A, D and
   27 E are “irrelevant” because they “reflect legislative history of Labor Code

   28 section 226,” which they contend is “only relevant to clarify an ambiguous statute”
                                              1
          DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                           [Dkt. #21-1]
Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 3 of 6 Page ID #:651




    1 and (2) the Court may only take judicial notice of Exhibit C to “establish the fact of

    2 such litigation.” Dkt. #21-1 at 3:18-20, 4:2-3. Plaintiffs are wrong.

    3        First, Plaintiffs do not dispute that Exhibits A, D and E are the type of
    4 documents that can be judicially noticed under Fed. R. Evid. § 201. Under Fed. R.

    5 Evid. § 201, “[t]he court may judicially notice a fact that is not subject to reasonable

    6 dispute because it ... can be accurately and readily determined from sources whose

    7 accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). Indeed, courts

    8 often take judicial notice of public records outside the pleadings. See, e.g., Herships

    9 v. Cantil-Sakauye, 2017 WL 2311394, *2 (N.D. Cal. May 26, 2017), aff’d, 710 F.
   10 App’x 331 (9th Cir. 2018) (taking judicial notice of, inter alia, senate bill and minute

   11 order by Commissioner Brody); Del Puerto Water Dist. v. U.S. Bureau of

   12 Reclamation, 271 F. Supp. 2d 1224, 1234 (E.D. Cal. 2003) (taking judicial notice of,

   13 inter alia, senate and house reports and administrative decisions, on the grounds that

   14 public or quasi public records are “documents … of a type appropriate for judicial

   15 notice”); Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (“In

   16 addition to the complaint, it is proper for the district court to ‘take judicial notice of

   17 matters of public record outside the pleadings’ and consider them for purposes of the

   18 motion to dismiss.”) (cit. omitted). Even if Plaintiffs “dispute” that these documents

   19 are relevant to the issues raised in the Motion to Dismiss, that dispute has no bearing

   20 on whether they are proper subjects for judicial notice because they “can be

   21 accurately and readily determined from sources whose accuracy cannot reasonably be

   22 questioned.” Fed. R. Evid. 201(b)(2). Because Exhibits A, D and E are a matter of

   23 public record, they are “readily verifiable” and subject to judicial notice. Reyn’s

   24 Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6. (9th Cir. 2006).

   25        Plaintiffs cite U.S. v. Rone, 598 F.2d 564 (9th Cir. 1979) and Vallot v. Central
   26 Gulf Lines, Inc., 641 F.2d 347 (5th Cir. 1981), to support their opposition, but those

   27 cases are not applicable here.        For example, Rone contains no discussion or
   28 application of the standard for granting judicial notice of documents. Instead, Rone
                                                2
           DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                            [Dkt. #21-1]
Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 4 of 6 Page ID #:652




    1 merely deals with the rules of statutory construction and noted that an examination of

    2 the legislative history underlying the Racketeer Influenced and Corrupt Organizations

    3 Statute (18 U.S.C. §§ 1961-1968) was unnecessary because the term “enterprise” was

    4 defined and apparent on the face of the statute. Rone, 598 F.2d at 568-69. And, in

    5 any event, the Ninth Circuit ultimately examined the legislative history of the statute.

    6 Id. at 569.

    7        Likewise, in Vallot, the plaintiff appealed a jury verdict in favor of his
    8 employer in an action for negligence brought under the Jones Act and under general

    9 maritime law on grounds that, inter alia, the district court should have taken judicial
   10 notice of information in two volumes of the Federal Register concerning OSHA

   11 regulations. Vallot, 641 F.2d at 351. The Fifth Circuit agreed that the contents of the

   12 Federal Regulation were subject to judicial notice, but held pursuant to an evidentiary

   13 standard that the publications were inadmissible as evidence at trial because they

   14 were irrelevant to the issues at hand.     Id. But, the Court has not been asked to
   15 “admit” legislative history into “evidence” at trial in this case. Therefore, Vallot is

   16 totally inapposite here.

   17        Second, Plaintiffs argue that the Court may only take judicial notice of the
   18 existence of the litigation in Brian Driscoll, et. al. v. Graniterock Company, Case No.

   19 1-08-CV-103426, 2011 WL 10366147. It is a well-established principle that courts

   20 may take judicial notice of orders or decisions of any federal or state court, or of any

   21 matter of public record. See, e.g., Holder v. Holder, 305 F.3d 854, 866 (9th Cir.

   22 2002) (holding that Rule 201 allows district courts to take judicial notice of orders,

   23 decisions, or proceedings of any federal or state court); Shaw v. Hahn, 56 F.3d 1128,

   24 1129 n.1 (9th Cir.1995) (taking judicial notice of an order of another court on the

   25 grounds that courts may take judicial notice of matters of public record); Bahra v.

   26 Cty. of San Bernardino, 2018 WL 6133666, *1 (C.D. Cal. May 17, 2018) (Bernal, J.)

   27 (“Proceedings of other courts, including orders and filings, are also the proper subject

   28 of judicial notice when directly related to the case.”). But beyond judicially noticing
                                                 3
           DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                            [Dkt. #21-1]
Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 5 of 6 Page ID #:653




    1 the existence of the Driscoll decision, this Court may also consider the holding in

    2 Driscoll because decisions of the California Superior Courts may be cited in this

    3 district. Therefore, Driscoll is relevant authority.

    4        Plaintiffs cite Lee v. City of Los Angeles to support their opposition, but in that
    5 case, the district court “did more than take judicial notice of undisputed matters of

    6 public record” and, instead, “took judicial notice of disputed facts stated in public

    7 records.” 250 F.3d 668, 690 (9th Cir. 2001) (emph. in original). To that point, the

    8 Lee district court took judicial notice of employee declarations containing factual

    9 information, notwithstanding that there was a dispute as to whether those declarations
   10 were accurate. Id. at 689. It also took judicial notice of the decedent’s waiver of

   11 extradition form and the validity of the waiver set forth therein. Id. at 690. The

   12 Ninth Circuit held that while the district court may take judicial notice of “matters of

   13 public record,” it had authority to take judicial notice of only the fact that an

   14 extradition waiver was signed by the decedent because the validity of that waiver was

   15 subject to reasonable dispute. Id. at 689-90. Here, Plaintiffs do not dispute that the

   16 Driscoll decision is a publicly filed document, 1 and ODFL does not ask the Court to

   17 accept as true any disputed factual allegations set forth in Driscoll. Thus, Lee is

   18 inapposite.

   19        In any event, Plaintiffs do not and cannot dispute that the judicial decision of a
   20 state court on a question of law directly at issue in ODFL’s Motion to Dismiss is

   21 relevant if not persuasive and is subject to consideration by this Court, whether

   22 through the mechanism of judicial notice or otherwise.

   23                                            ***
   24        For the foregoing reasons, as well as those set forth in the RJN, the Court
   25

   26
             1
                 See, e.g., Fed. Nat’l Mortg. Ass’n v. Dorsey, 2012 WL 3638624, at *1 (N.D.
   27 Cal. Aug. 22, 2012) (taking judicial notice of “various publicly filed documents”
        where opposing party did not challenge the authenticity of the documents and the
   28 documents were judicially noticeable as matters of public record under Rule 201).
                                               4
           DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                            [Dkt. #21-1]
Case 5:21-cv-00287-JWH-KK Document 24-2 Filed 09/17/21 Page 6 of 6 Page ID #:654




    1 should grant ODFL’s RJN and take judicial notice of Exhibits A, C, D and E.

    2

    3 DATED: September 17, 2021          BAKER & HOSTETLER LLP
                                         MCGUIREWOODS LLP
    4

    5
                                         By:         /s/ Sylvia J. Kim
    6                                                Matthew C. Kane | Sylvia J. Kim
    7
                                                     Amy E. Beverlin | Kerri H. Sakaue
                                               Attorneys for Defendant
    8                                          OLD DOMINION FREIGHT LINE, INC.
    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                5
          DEFENDANT’S RESPONSE TO PLAINTIFFS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE
                                           [Dkt. #21-1]
